In the opinion filed in this case, reference is made to the fact that it possesses many points similar to Mack v. BranchNo. 12, Post Exchange, Fort Jackson, 207 S.C. 258,35 S.E.2d 838. These comparable features are strongly emphasized in the petition for rehearing, with the suggestion that this case should be controlled by the Mack case. In theMack case it was held that the medical evidence did not support a finding of causal connection between the accidental injury and the subsequent death.
There is marked distinction between the case at bar and the Mack case, which we think appellants overlook. The decision in the latter case turned almost entirely upon the medical evidence. The facts testified to, aside from the medical testimony, were weak and inconclusive. The evidence bearing upon the relation between the burn sustained and the development of the pre-existing disease was tenuous and problematical, and the final phase of the disease and consequent death was long delayed. In the case at bar it is conceded that the deceased, Roscoe Holly, was afflicted by a pre-existing disease and sustained a severe injury when he fell at least eight feet and landed on his hip. His disease immediately became virulent, activated and accelerated, and he died within two weeks.
We reaffirm the statement made in the opinion that under such circumstances the lay mind could reasonably arrive at no other conclusion than that the disease was aggravated by the injury.
As generally applicable, see Moyle v. Mutual Life Ins. Co.,201 S.C. 146, 21 S.E.2d 561, 564, where it is said:
"* * * a medical opinion which conflicts with the physical facts will not be permitted to control the determination of a factual controversy." *Page 193 
Also see Poston v. Southeastern Const. Co., 208 S.C. 35,36 S.E.2d 858.
The petition for rehearing is hereby denied.